Citation Nr: 0009394	
Decision Date: 04/07/00    Archive Date: 04/12/00

DOCKET NO.  98-18 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1. Whether the veteran's claim for service connection for the 
residuals of frozen feet is "well grounded".  

2. Entitlement to service connection for the residuals of 
frozen feet.  

3. Entitlement to an increased rating for an anxiety 
neurosis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from September 1941 to October 
1945.  He was a prisoner of the German government from July 
1944 to March 1945.  His medals and awards include the Silver 
Star for gallantry in action against the enemy.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision by the 
RO that denied service connection for residuals of frozen 
feet and also denied an evaluation in excess of 10 percent 
for a service connected anxiety neurosis.  

The case is before the Board for appellate consideration at 
this time.  For reasons made evident below, the issue of 
entitlement to service connection for the residuals of frozen 
feet will be discussed in the remand section of this 
decision.  


FINDINGS OF FACT

1. The appellant's claim for service connection for the 
residuals of frozen feet is plausible.  

2.  The veteran'service connected psychiatric disorder 
results in anxiety, depression, intention tremors of the arms 
and hands, concentration difiiculties, difficulties with 
communication, irritability, sleeping problems, and social 
isolation; the service connected neurosis is severely 
disabling.  


CONCLUSIONS OF LAW

1. The veteran has presented a well-grounded claim for 
service connection for the residuals of frozen feet.  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999).  

2. The criteria for a 70 percent evaluation for the veteran's 
anxiety neurosis have been met. 38 U.S.C.A. §§ 1155, 
5107(a) (West 1991 & Supp. 1999); 38 C.F.R.§ 4.130, 
Diagnostic Code 9400 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Whether the Veteran's Claim for Service Connection for 
Residuals of Frozen Feet Is Well Grounded.  


Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  If a veteran was a prisoner of 
war and, as such, was interned or detained for a period of 
not less than 30 days, service connection for organic 
residuals of frostbite will be granted if the disability is 
manifested to a compensable degree at any time after service 
discharge and if the veteran was interned as a prisoner of 
war in climatic conditions consistent with the incurrence of 
frostbite.  38 C.F.R. § 3.309(c) (1999).  

The record reveals that the veteran was a prisoner of the 
German Government from July 1944 to March 1945.  He contends 
that he now has pathology affecting the feet that are 
residuals of cold injuries to his feet which he sustained 
while a prisoner of war.  

On a VA examination of the veteran's feet conducted in August 
1997 by a health care provider identified as Cynthia Poff (it 
is not indicated whether this individual is a physician), the 
veteran complained of cold feet during the night and when 
outside in cold weather.  It was also reported that the 
veteran experienced numbness and pain in the feet when they 
were cold.  Evaluation revealed absent dorsalis pedis and 
posterior tibial pulses in both feet and delayed capillary 
filling in the great toes of both feet.  The veteran's 
toenails were all discolored and the nailbeds were painful 
with dorsal pressure on the toenails.  The skin was atrophic 
and without hair growth from the knees to the toes.  There 
were areas of abrasion and dry skin on the anterior calves as 
well as moccasin pattern erythema and slight scaling within 
areas of petechiae on both sides of the feet.  Ankle reflexes 
were absent bilaterally and there was diminished sensation in 
the feet and toes.  All of his toes were hammertoes and there 
was moderate weakness in both lower extremities.  The 
diagnoses were tinea pedis, both feet, long-standing, 
secondary to cold exposure /tissue trauma; onychomycosis, 
both feet, long-standing, secondary to cold exposure/tissue 
trauma.  bilateral pedal neuropathy secondary to cold injury; 
and peripheral vascular insufficiency, both feet, secondary 
to cold injury.  

After a further VA examination of the veteran's feet 
conducted in August 1997 by N. D. Boardman, M.D., the 
diagnosis was tinea pedis with onychomycosis that was not 
related to active service.  The examiner also noted that 
there was no evidence of any digital problem secondary to 
frostbite.

Given that the veteran was a prisoner of war in Germany 
during the winter of 1944-1945, it is clear that he was 
interned in climatic conditions consistent with the 
incurrence of frostbite.    In view of the opinion of a VA 
examiner, Cynthia Poff,  in August 1997 that the veteran's 
present bilateral foot disabilities are the result of cold 
injury, the Board finds that the requirements of a well 
grounded (plausible) claim for service connection for the 
residuals of frozen feet have been met.  

II.  Increased Rating for Psychiatric Disability.  

Initially, the Board notes that the veteran's claim for an 
increased rating for his service-connected psychiatric 
disability is "well grounded" within the meaning of 38 
U.S.C.A. § 5107(a).  That is, the Board finds that the 
veteran's claim is plausible.  The Board is also satisfied 
that all relevant facts have been developed to the extent 
possible and that no further assistance to the veteran is 
required to satisfy the VA's duty to assist the veteran in 
the development of this claim as mandated by 38 U.S.C.A. 
§ 5107(a).  

Service connection for an anxiety neurosis was granted by the 
Board in a decision of June 1983.  In a rating decision of 
July 1983 the RO assigned a 10 percent rating for this 
disability, effective October 1, 1981.  That evaluation has 
been confirmed and continued in subsequent rating decisions.  

On an April 1997 VA psychiatric examination, the examiner 
reported that she had reviewed all pertinent records, 
including the claims file.  It was noted that the veteran had 
experienced many traumatic events while a prisoner of war.  
After service the veteran worked as an electrician until he 
was forced to retire at the age of 63 due to the severity of 
intention tremors in the hands.  It was noted that the 
veteran attributed the intention tremors to his experiences 
as a prisoner of war.  The veteran was also said to have 
reported anxiety, marked difficulties concentrating, 
distractibility, poor sleep, nightmares, and flashbacks.  
During his working years he had missed work because of 
nervousness and had been described as displaying a chronic 
general nervousness which limited his social and work 
functioning.  It was said that he had difficulty maintaining 
a job because of marked interpersonal difficulties, intrusive 
thoughts, memories, and flashbacks.  He had reported that his 
relationship with his wife was good but he did not associate 
with other family, had no friends, and was virtually 
isolated.  It was further indicated by the examiner that the 
veteran had a brain hemorrhage in late 1996 and that at the 
time of the examination the veteran was strapped into a 
wheelchair.  It was not clear whether the veteran understood 
the examiners questions.  He had marked speech and expressive 
difficulties. 

On objective mental status evaluation the veteran was 
oriented only to person.  He smiled pleasantly at times, but 
he appeared anxious with a slightly blunted affect.  He made 
reasonably good eye contact but seemed to be confused and 
easily distractible.  Some responses indicated perseveration.  
His speech was underproductive and he showed word choice 
difficulty.  He responded only intermittently in a 
comprehensive way.  His arms and hands shook throughout the 
session.  At times he grabbed at and pointed to something in 
the air and at other times made unusual hand motions.  When 
asked, he could not say what he saw or was doing.  It 
appeared that he was responding to something that was not 
visible.  It was not possible to assess cognition due to 
speech difficulty.  

The examiner commented that the veteran had lost time over 
the years due to severe PTSD symptoms with associated severe 
depression.  Other symptoms were said to include marked 
interpersonal difficulties, irritability, concentration 
difficulties, and episodic confusion, as well as intrusive 
thoughts and memories, flashbacks, and dissociative episodes.  
He related diminished interest in activities and described a 
pattern of virtual isolation and withdrawal.  The diagnoses 
on Axis I were severe vascular type dementia, anxiety 
disorder, not otherwise specified, and history of chronic 
severe PTSD with severe depression.  Due to severe expressive 
difficulties it was not possible to ascertain to what extent 
these symptoms were still active.  

38 U.S.C.A. § 1155 (West 1991 & Supp 1999) and 38 C.F.R. Part 
4 (1995) provide that disability evaluations are determined 
by the application of a schedule of ratings which is based 
upon the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  The 
Board notes that the VA schedular criteria for rating mental 
disorders were revised in November 1996.  Since the veteran 
filed his claim for an increased rating for his service 
connected psychiatric disorder in February 1997, this 
disability will be rated under the criteria which became 
effective on and after November 7, 1996.  

Under the provisions of 38 C.F.R.§ 4.130, Diagnostic Codes 
9400 and 9411 (1999),a 10 percent rating is assigned for 
psychiatric disability resulting in occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform tasks only during 
periods of significant stress, or; with symptoms controlled 
by continuous medication.  A 30 percent rating is assigned 
for psychiatric disability resulting in occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks  (although generally functioning satisfactorily, with 
routine behavior, self care, and conversation normal), due to 
such symptoms as :depressed mood, anxiety, suspiciousness, 
panic attacks,  (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent evaluation is 
assigned for symptomatology resulting in occupational and 
social impairment with reduced reliability and productivity 
due to symptoms such as flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment, impaired abstract 
thinking; disturbances of motivation and mood; and 
difficulties in establishing and maintaining effective work 
and social relationships.  A 70 percent rating requires 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence): spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.  A 100 percent rating is 
warranted where there is total occupational and social 
impairment, due to such symptoms as: gross impairment of 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  

After a review of the evidence, it is the opinion of the 
Board that the veteran currently meets the criteria for a 70 
percent rating for his service connected psychiatric 
disability.  Although it is apparent that the veteran has 
very substantial psychiatric disability due to nonservice 
connected residuals of a cerebral vascular accident, the 
examiner also concluded that symptoms of his service 
connected neurosis, including PTSD, were severely disabling.  
The clinical findings on the recent VA psychiatric 
examination of April 1997 indicate both occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, and family relations due to impairments in, 
judgment, thinking, communication and mood.  Symptomatology 
displayed by the veteran, such as incomprehensible and 
obscure speech, anxiety, severe depression, dissociative 
episodes and confusion have been associated with neurotic 
disorders diagnosed as anxiety neurosis and PTSD.  These 
neurotic symptoms clearly affect the veteran's ability to 
function independently, appropriately and effectively.  These 
symptoms have also been reported to result in difficulties 
adapting to work or a work like setting and were also said to 
result in an inability to establish and maintain effective 
relationships with people other than his relationship with 
his wife.  

While the totality of the veteran's psychiatric 
symptomatology may result in total occupational and social 
impairment, the record clearly indicates that some of his 
psychiatric disability is due to organic vascular dementia 
which significantly contributes to his impaired thought 
processes and ability to speak and communicate, inappropriate 
behavior, inability to perform activities of daily living, 
and disorientation to time and place.  In this regard it is 
noted that the examiner in April 1997 did not classify the 
neurosis as totally disabling.  She classified it as severely 
disabling, which is compatible with a 70 percent rating.  
Since that is the case, a 100 percent schedular rating for 
the veteran's service-connected psychiatric disorder is not 
warranted.  


ORDER

The appellant's claim for service connection for the 
residuals of frozen feet is "well grounded" and to that 
extent the appeal is granted.  

A 70 percent evaluation for the veteran's anxiety neurosis is 
granted subject to the law and regulations governing the 
payment of monetary benefits.



REMAND  

As noted above, the record contains reports of two August 
1997 VA examinations of the veteran's feet and lower 
extremities.  The first examination was conducted by an 
individual identified as Cynthia Poff.  The record does not 
state whether this individual is a physician, but it is 
apparent that the veteran's clinical records were reviewed 
during this examination and it is also apparent that this 
examination was very thorough.  At the conclusion of this 
examination, all the veteran's bilateral foot pathology was 
attributed to cold injury.  The second examination in August 
1997 was conducted by a physician, N.D. Boardman, M.D., but 
only a portion of the veteran's clinical record was available 
for his review.  Moreover, it is indicated that the clinical 
evaluation conducted on this occasion was very cursory.  At 
the conclusion of this examination Doctor Boardman diagnosed 
bilateral tinea pedis with onychomycosis which was unrelated 
to the veteran's active service.  The physician also stated 
that there was no evidence of any digital problem secondary 
to frostbite.  

In view of these conflicting medical opinions by VA examiners 
regarding the nature, and etiology of the veteran's foot 
disabilities, the Board is uncertain as to whether the 
veteran has foot disability as a result of frostbite 
sustained while he was a prisoner of war during service.  
Accordingly, further medical examination of the veteran's 
feet is necessary prior to further appellate consideration of 
the issue of service connection for the residuals of 
frostbite.  

Accordingly, this case is REMANDED to the RO for the 
following action:  

1. The RO should afford the veteran a VA 
examination by a physician who is a 
specialist in vascular medicine, and 
who has not previously examined the 
veteran, to determine the nature and 
etiology of all of the veteran's foot 
disabilities.  All clinical findings 
should be reported in detail.  The 
claims folder must be made available 
to the examiner so that the pertinent 
clinical records can be reviewed in 
detail and the examiner should state 
that he has reviewed the veteran's 
claims file in his examination report.  
At the conclusion of the examination 
the examining physician should express 
his medical opinion as regards the 
following questions: (a) is it at 
least as likely as not that any of 
foot pathology identified during the 
examination represents residuals of 
frostbite sustained while the veteran 
was a prisoner of war during World War 
II and, if so, what does that 
pathology consist of; (b) does the 
veteran currently have peripheral 
neuropathy and, if so, is such 
directly or not directly related to 
infectious causes.  This latter 
question is posed because under the 
provisions of 38 C.F.R. § 3.309(c), 
presumptive service connection may be 
granted for peripheral neuropathy in a 
former prisoner of war, irrespective 
of whether it is a residual of frozen 
feet, provided it is not directly 
related to infectious causes.

2. Then, the RO should again adjudicate 
the issue of entitlement to service 
connection for the residuals of frozen 
feet.  If this claim remains denied, 
the veteran and his representative 
should be provided a supplemental 
statement of the case in regard to 
this issue and afforded a reasonable 
opportunity to respond.  The case 
should then be returned to this Board 
for further appellate consideration, 
if otherwise warranted.  

No action is required of the veteran until he is so informed.  
The purpose of this remand is to obtain additional, 
clarifying clinical evidence.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

